                         Case 19-25788         Doc 34      Filed 03/03/20      Page 1 of 1

Entered: March 3, 2020
Signed: March 3, 2020

SO ORDERED




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                        at Greenbelt
                              In re: Case No.: 19−25788 − TJC             Chapter: 7
In Re: Debtor (names used by the debtor in the last 8 years, including married, maiden, trade, and address):

   Robin A Nearon
   debtor has no known aliases
   19413 Brassie Pl
   Apt 203
   Montgomery Village, MD 20886−1945
   Social Security No.: xxx−xx−2747
   Employer's Tax I.D. No.:


                                                FINAL DECREE

Petition for Relief under Chapter 7 of Title 11, U.S. Code was filed by or against the above−named debtor on
11/26/19.

The estate of the above−named debtor has been fully administered.

ORDERED, that Steven H Greenfeld is discharged as trustee of the estate of the above−named debtor; and the
Chapter 7 case of the above named debtor is closed.



                                                    End of Order
fnldec − kfraser
